Per Curiam.
Petitioner has filed a paper in this court he calls a petition to reinstate the appeal from his judgment of conviction for the crime of kidnapping, or to set aside order of dismissal of same, and for leave to file a belated appeal.
It appears that appellant’s motion for new trial was overruled on April 6, 1954, and on June 3, 1954, appellant filed petition for additional time for filing transcript and assignment of errors, which was granted to August 4, 1954. No transcript was filed, and on August 9, 1954, on motion of the State of Indiana, the appeal was dismissed. Thereafter, appellant filed two separate petitions to be allowed to file transcript after the time for filing same had expired, which were by this court denied. No sufficient cause has been shown by appellant as to why the transcript was not filed within the 90 day period or the additional 60 days granted by this court. See: F. W. & H., Ind. Tr. & App. Pract., §2471. The petition to reinstate the appeal and to set aside the order of dismissal is accordingly denied.
Petitioner’s request for leave to file a belated appeal contains no prima facie showing of merit to the appeal and it is accord*706ingly denied. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Kirkland v. State (1956), 235 Ind. 450, 134 N. E. 2d 223.
Petition denied.
Note.- — Reported in 142 N. E. 2d 910.